Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
This communication is in response to the amendments filed on 05/24/2021. 
Claim 1 is amended, and Claims 1, 3-5 and 7-8 are pending.
Applicant’s arguments filed 05/24/2022, with respect to the rejections of Claims 1, 3-5 and 7-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 3-5 and 7-8 are allowed. 

Reason for Allowance
The following is an examiner's statement for the reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 1,
"the bridge portion of the first partial molding has a reduced thickness portion at a position in alignment with the first gap, the reduced thickness portion being adapted to break and separate when core pieces are operated to move the second-1 molded member and the second-2 molded member toward and away from each other".

Claims 3-5 and 7-8 are allowable due to their dependency on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BYUNG RO LEE/
Examiner, Art Unit 2866

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858